Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               1 of
                                                                                 1
                                      of12
                                         12




  SO ORDERED.

 SIGNED this 28 day of September, 2018.


                                                      ___________________________________________
                                                                Stephani W. Humrickhouse
                                                              United States Bankruptcy Judge

_________________________________________________________________________




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              WILMINGTON DIVISION

  IN RE:

  WAYNE BAILEY, INC.                                            CASE NO. 18-00284-5-SWH
                                                                CHAPTER 11
           DEBTOR

    ORDER ALLOWING OBJECTION TO PACA CLAIM OF SCOTT FARMS, INC.

        The matter before the court is the Objection to PACA Claim of Scott Farms, Inc. filed by

 the Debtor on June 4, 2018, Dkt. 367 (the “Objection”). A response to the Objection was filed by

 Scott Farms, Inc. (“Scott Farms”) on June 25, 2018, Dkt. 423. A hearing was held in Raleigh,

 North Carolina on July 24, 2018, at which the court took the matter under advisement and invited

 the parties to file supplemental memoranda. After a review of the case record, the parties’

 arguments, and post-hearing memoranda, the Objection will be allowed.

                                        BACKGROUND

        Wayne Bailey, Inc. (the “debtor”) filed a voluntary petition for relief under chapter 11 of

 the Bankruptcy Code on January 21, 2018 (the “Petition Date”). The debtor is a sweet potato


                                                                                    EXHIBIT A
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               2 of
                                                                                 2
                                      of12
                                         12


 grower, packer, and shipper based in Chadbourn, North Carolina. As part of its business operation,

 the debtor regularly purchases sweet potatoes from local growers, packs the purchased potatoes,

 and sells and ships them to wholesale and retail vendors.

        Many of the growers who sell potatoes to the debtor are licensed produce sellers pursuant

 to the Perishable Agricultural Commodities Act (“PACA”), which governs the sale of produce in

 the United States and is codified at 7 U.S.C. § 499e(c). Under PACA, upon the sale of produce, a

 statutory trust is imposed upon the purchased “perishable agricultural commodities” and all

 receivables and proceeds thereof. As a result, the debtor contended that many of the sellers in this

 case held claims subject to PACA’s statutory trust provisions, such that a separate PACA-specific

 claims process was necessary.

        The court entered a consent order on March 5, 2018, Dkt. 139, which required any unpaid

 produce “seller or supplier of the Debtor alleging rights under [PACA]” to file a proof of claim

 using a specific form on or before April 16, 2018. Scott Farms timely filed a PACA proof of claim

 on April 16, 2018, Claim No. 87-1 (the “Proof of Claim”).

                             ISSUES AND PARTIES’ POSITIONS

        In the Proof of Claim, Scott Farms initially asserted a claim in the amount of $154,031.47

 and contended that this full amount was entitled to statutory trust protection pursuant to PACA. In

 the Objection, the debtor contended that several of the invoices attached to Scott Farms’ Proof of

 Claim listed payment terms that exceeded the statutory maximum.

        Although the Objection originally disputed the PACA eligibility of Scott Farms’ entire

 claim, the parties agreed to an allowed PACA claim in the amount of $39,000, to which a setoff in

 the amount of $33,183 will be applied. Remaining for the court’s determination is the PACA




                                                  2
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               3 of
                                                                                 3
                                      of12
                                         12


 eligibility of two invoices: (1) Invoice #21729 in the amount of $77,998 and (2) Invoice # 21730

 in the amount of $38,400 (collectively, the “Disputed Invoices”).

        Invoice #21729 represents four potato “pack outs,” i.e. when the debtor accepted and

 received Scott Farms’ potatoes, occurring on September 15, September 16, September 18, and

 September 19, 2017. In total, Scott Farms billed the debtor for 252 bins of potatoes via Invoice

 #21729 for the total sum of $77,998.

        Invoice #21730 represents four additional potato pack outs, occurring on September 22,

 September 28, October 3, and October 10, 2017. In total, Scott Farms billed the debtor for 127

 bins of potatoes via Invoice #21730 for the total sum of $38,400.

        Many, if not all, of the facts surrounding the two Disputed Invoices and the relationship

 between the parties are not in dispute:

               (1) Both invoices contain the language required by 7 C.F.R.§ 46.46 (f)(4);
               (2) The sweet potatoes provided by Scott Farms were received and
               accepted by Wayne Bailey on the dates set forth on Wayne Bailey’s
               Exhibit #1, i.e., Invoice # 21729 was packed between September 15 and
               September 17, 2017, and Invoice # 21730 was packed between September
               22 and October 10, 2017;
               (3) There was no written agreement between the parties modifying the
               statutory 10-day payment period set forth in 7 C.F.R § 46.2(aa)(5);
               (4) The parties had an oral agreement that payment would be received by
               Scott Farms from the debtor within thirty days of receipt of the sweet
               potatoes;
               (5) The language “Net Due November 20, 2017” appears in the comment
               section of both Disputed Invoices.

        Scott Farms contends that the invoices in dispute are PACA eligible because they: (1) give

 Wayne Bailey timely notice of the supplier’s intent to preserve its PACA trust rights and (2) the

 parties’ agreed-upon payment term of thirty days is within the statutory limit.

        Alternatively, Scott Farms argues that if the “Net Due November 20, 2017" language is to

 be considered as relevant to PACA rights, it constitutes a valid post-default payment arrangement,



                                                  3
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               4 of
                                                                                 4
                                      of12
                                         12


 which would not exclude the Disputed Invoices from PACA eligibility. Wayne Bailey does not

 admit any post-default agreement applicable to the invoices in question. To the contrary, Wayne

 Bailey presents two arguments: (1) the payment term listed on the Disputed Invoices, i.e.

 November 20, 2017, directly conflicts with the parties’ agreed-upon payment term of “net 30

 days,” such that the Disputed Invoices are ineligible for PACA protection pursuant to 7 U.S.C.

 § 499e(c)(3); and (2) by virtue of the November 20, 2017 due date on the Disputed Invoices, they

 are ineligible for PACA protection, since the potatoes were packed out more than thirty days prior

 to November 20, 2017.


                                          DISCUSSION
 A. PACA, Generally

        PACA, enacted by Congress in 1930, exists “to encourage fair trading practices in the

 marketing of perishable commodities by suppressing unfair and fraudulent business practices in

 marketing of fresh and frozen fruits and vegetables . . . and providing for collecting damages from

 any buyer or seller who fails to live up to his contractual obligations.” H.R. Rep. No. 543, 98th

 Cong., 2d Sess. 3 (1984). To this end, the statute creates, “immediately upon a delivery [of

 produce], a nonsegregated floating trust in favor of sellers on the perishable commodities sold and

 the products and proceeds derived from the commodities.” Reaves Brokerage Co., Inc. v. Sunbelt

 Fruit & Vegetable Co., 336 F.3d 410, 410 (5th Cir. 2003). PACA requires a “produce dealer [to

 hold] produce-related assets as a fiduciary in statutory trust until full payment is made to the

 seller.” Bowlin & Son, Inc. v. San Joaquin Food Serv. (In re San Joaquin Food Serv.), 958 F.2d

 938, 939 (9th Cir. 1992).

        PACA is remedial in nature. See United Potato Co., Inc. v. Burghard & Sons, Inc., 18

 F.Supp.2d 894, 899 (N.D. Ill. 1998) (explaining that “PACA was meant to add a remedy beyond



                                                 4
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               5 of
                                                                                 5
                                      of12
                                         12


 those already provided by the states and other statutes”). Where a seller is not promptly paid for

 the produce it delivers, the floating trust imposed by PACA “gives sellers of perishable agricultural

 commodities a right of recovery that is superior to the right of all other creditors, including secured

 creditors.” Nickey Gregory Co., LLC v. AgriCap, LLC, 597 F.3d 591, 595 (4th Cir. 2010); see also

 In re Superior Tomato-Avocado, Ltd., 481 B.R. 866, 869 (Bankr. W.D. Tex. 2012) (citations

 omitted) (explaining that PACA effectively grants a produce seller “a ‘superpriority’ right [to

 payment] that trumps the rights of a buyer’s other secured and unsecured creditors”); In re

 Yarnell’s Ice Cream Co., Inc., 469 B.R. 823, 827 (Bankr. E.D. Ark. 2012) (noting that “sellers

 protected by PACA are . . . elevated to a priority position above secured creditors”).

        In exchange for the tremendous protection it affords produce sellers, PACA demands strict

 compliance with the Act’s statutory provisions and associated regulations promulgated by the

 United States Department of Agriculture (“USDA”). See Paris Foods Corp. v. Foresite Foods,

 Inc., 278 Fed.Appx. 873, 874 (11th Cir. 2008) (“Strict compliance with PACA is required to

 preserve one’s rights in a PACA statutory trust”); Am. Banana Co., Inc. v. Republic Nat’l Bank of

 N.Y., 362 F.3d 33, 35 (2d Cir. 2004) (“Strict eligibility requirements accompany the extraordinary

 protection afforded by PACA’s trust provision”); In re John DeFrancesco & Sons, Inc., 114 B.R.

 335, 338 (D. Mass. 1990) (“In order to preserve its PACA trust benefits . . . [a seller] must prove

 it strictly complied with all the necessary statutory requirements”).

        Importantly, PACA prescribes permissible payment terms between a produce seller and a

 produce buyer. Because the statute is intended to protect the sale of produce on a short-term credit

 basis, the default payment period, contained in regulations promulgated by the Secretary of

 Agriculture, is ten days. 7 C.F.R. § 46.2(aa)(5). However, the maximum time for payment to which




                                                   5
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               6 of
                                                                                 6
                                      of12
                                         12


 a seller can agree in writing and still be eligible for PACA protection is thirty days after acceptance

 of the commodities. 7 C.F.R. § 46.46(e)(2).

          The statute also requires a produce seller to timely notify a produce buyer of its intent to

 preserve PACA trust rights. 7 U.S.C. § 499e(c)(3)–(4). The regulations set forth, in detail, the

 methods by which a seller may submit such a notice and the required contents of the notice. See 7

 C.F.R. 46.46(f). A notice to preserve PACA rights must be sent “within thirty calendar days” after

 the expiration of the payment term prescribed by 7 C.F.R. § 46.2(aa) or the expiration of the

 payment term agreed to by the parties in writing. 7 U.S.C. § 499e(c)(3).

 B. Existence of a Post-Default Agreement

          The first question the court must resolve is whether, in fact, a post-default agreement

 regarding payment existed between the parties. In 2011, the PACA regulations were revised to

 eliminate the application of the 30-day maximum repayment period to post-default agreements.

 See John B. Ordille, Inc. v. Lenny Perry’s Produce, Inc., No. 12-MC-54S, 2012 WL 5499652, at

 *3 (W.D.N.Y. Nov. 12, 2012) (explaining that “the Secretary of Agriculture amended its PACA

 regulations to clarify that the 30-day maximum payment period requirement of 7 C.F.R. §

 46.46(e)(2) applies to pre-transaction agreements only”); see also 76 Fed. Reg. 20217 (Apr. 12,

 2011) (“it is our interpretation that § 46.46(e)(2) . . . addresses pre-transaction agreements only”).1

 Prior to the revision, courts had applied the 30-day maximum to post-default situations. See, e.g.,

 Am. Banana Co., Inc. v. Republic Nat’l Bank of N.Y., 362 F.3d 33, 45 (2d Cir. 2004) (holding that




 1
   The USDA differentiated between “pre-transaction” agreements and post-default agreements in its comments to the
 amended regulations. However, the comments do not address the situation at bar, i.e. a post-transaction but pre-default
 agreement. The court perceives that the reason for the revision was to allow sellers to make post-default agreements
 for payment without losing PACA protection; not to offer protection for pre-default agreements that included payment
 terms exceeding thirty days.

                                                           6
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               7 of
                                                                                 7
                                      of12
                                         12


 “§ 46.46(e)(2) of the PACA regulations [the 30-day maximum] to be applicable to post-default as

 well as pre-transaction agreements”).

        In this case, Invoice #21729 is dated October 27, 2017, but represents potato pack outs

 from September 15 to September 19, 2017. Invoice #21730 is dated October 30, 2017 and

 represents pack outs from September 22 to October 10, 2017. No other invoices representing those

 pack outs were introduced into evidence by either party, and no pack out slips were introduced

 into evidence. Scott Farms contends that default occurred when it was not paid in full upon the

 expiration of the parties’ known payment term following pack outs of the potatoes. Assuming that

 the parties’ oral agreement for a 30-day payment term applies, Scott Farms alleges that payment

 in full on the potatoes was due on October 15, October 16, October 18, October 19, October 22,

 October 28, November 2, and November 9, and that Wayne Bailey was in default when it did not

 remit full payment on those dates, i.e. thirty days after each respective pack out.

        Based on the above-listed dates, Scott Farms contends that an email exchange between the

 parties dated November 6, 2017 constitutes a valid post-default agreement. The email is from Kim

 Scott, Office Manager of Scott Farms, to Linda Gore, the Accounts Payable Clerk at Wayne

 Bailey. In the emails, the parties discuss amounts owed to each other and allegedly agree to extend

 payment terms to November 20, 2017. The timing of this email exchange, when compared to the

 invoice dates, is suspect. If the parties agreed to a payment term extension of November 20 in an

 email on November 6, how and why did Scott Farms list the November 20 payment term on its

 invoices dated October 27 and October 30? No party introduced evidence that Wayne Bailey knew

 what amounts it owed Scott Farms until the October 27 and October 30 invoices were delivered.

 In short, the invoice evidence does not support Scott Farms’ position that the November 20, 2017

 due date noted on the Disputed Invoices represents a post-default agreement. The existence of a



                                                  7
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               8 of
                                                                                 8
                                      of12
                                         12


 post-default agreement between the parties therefore has not been proven by Scott Farms, and the

 court must therefore consider whether the November 20, 2017 notation renders the Disputed

 Invoices ineligible for PACA protection.

 C. Invoice Payment Terms

           The court is faced with an issue of first impression in this circuit, and the parties cite cases

 that do not cover the factual situation presented in this case: no written agreement, but an oral

 agreement for payment within thirty days, i.e., within the statutory maximum, and a due date

 written on the invoice that exceeds the statutory maximum.

           To summarize, there are essential two requirements for preservation of PACA protection:

 (1) a timely notice must be given and (2) payment terms may not exceed thirty days from the

 acceptance of goods. The timeliness of a supplier’s notice, i.e. the first requirement, necessarily

 depends on the underlying payment term, i.e. the second requirement, as the notice must be

 delivered to the purchaser within thirty days of the expiration of that term. 7 U.S.C. § 499e(c)(3).

 This case involves both requirements. The court will first consider the timeliness of Scott Farms’

 notice.

           Scott Farms contends that the court should acknowledge the parties’ oral 30-day payment

 term agreement in calculating the timeliness of the PACA notice. However, the statutory scheme

 does not recognize oral agreements in calculating PACA notice periods. 7 U.S.C. § 499e(c)(3).

 The clear language of the statute requires notice within the 10-day period set forth in the

 regulations or such other time as is agreed to by the parties in writing.

           In this case, the invoice notice was given within the time period prescribed by the statute

 and regulations for most, but not all, of the transactions. Since there was no written agreement




                                                      8
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               9 of
                                                                                 9
                                      of12
                                         12


 modifying the statutory 10-day payment term, the statute required the invoice notices to be sent

 within thirty days after the expiration of the statutory default 10-day period.2

         Invoice #21729, dated October 27, 2017, covers pack outs on September 15 and 16, 2017.

 That invoice is dated more than forty days after those pack outs, and thus is untimely as to those

 two transactions. As a result, the sums of $21,068.00 (the amount due for potatoes packed on

 September 15, 2017) and $22,297.00 (the amount due for potatoes packed on September 16, 2017)

 must be excluded from PACA protection. The notice set out for the other transactions covered by

 the Disputed Invoices is timely.

         The court must next consider whether the payment terms listed on the Disputed Invoices

 exceeded the 30-day maximum prescribed by 7 C.F.R. § 46.46(e)(2). Courts are split over the

 effect of an oral agreement regarding payment terms on PACA eligibility. Some have held that the

 oral agreement has no legal significance and thus does not negate eligibility. See, e.g., In re Atlanta

 Egg & Produce, Inc., 321 B.R. 746 (N.D. Ga. 2005); Hull Co. v. Hauser’s Foods, Inc., 924 F.2d

 777, 781 (8th Cir. 1991) (finding that “oral agreements have no effect on produce sellers’ trust

 protection”). Other courts have held that oral agreements that exceed the 30-day statutory

 maximum invalidate PACA protection. See Am. Banana Co., Inc. at 47 (finding that where “a

 seller agrees — orally or in writing — to a payment period exceeding thirty days, it forfeits trust

 protection”). Others still, hold that an oral agreement does not invalidate eligibility if it is within

 the maximum period. See, e.g., Produce Alliance v. Let-Us Produce, 776 F.Supp.2d 197, 207 (E.D.

 Va. 2011) (concluding that “non-conforming agreements to extend payment terms for more than

 10 days, but in no case more than 30 days, do not invalidate . . . otherwise valid PACA trust



 2
  The Disputed Invoices were untimely as to the September 15, 2017 and September 16, 2017 pack outs regardless of
 whether the statutory 10-day payment term is imposed by the court or the “Net Due November 20, 2017” is recognized
 as a valid, binding payment term.

                                                         9
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               1010
                                                                                  of
                                      of12
                                         12


  rights”). Finally, many courts have held that a written agreement is not a precondition of trust

  entitlement. See, e.g., Idahoan Fresh v. Advantage Produce, Inc., 157 F.3d 197, 203 (3d Cir. 1998)

  (noting that the “plain language [of the PACA regulations] does not provide . . . that a written

  agreement is a precondition of being entitled to the statutory trust benefits”).

          In this case, the court is persuaded by the decisions which hold that the existence of an oral

  payment arrangement does not invalidate PACA protection, in and of itself, but merely goes to the

  enforceability of the agreement. See Stowe Potato Sales, Inc. v. Terry’s, Inc., 224 B.R. 329 (W.D.

  Va. 1998); Hull Co. v. Hauser’s Foods, Inc., 924 F.2d 777 (8th Cir. 1991). Therefore, the fact that

  the parties orally agreed to 30-day terms does not result in an waiver of PACA trust rights as

  applied to the Disputed Invoices. But the inquiry does not end there. The final question for the

  court to consider is whether a pre-default notation on an invoice setting forth a due date in excess

  of thirty days from the date of receipt and acceptance of the sweet potatoes invalidates PACA

  eligibility.

          With no written pre-transaction agreement modifying the statutory payment terms, the

  court would imply the 10-day statutory term if there were no contradictory payment terms on the

  invoice notice. But that is not the case at bar. A payment term is in fact noted on the Disputed

  Invoices: “Net Due November 20, 2017.” This payment term is clearly exceeds the statutory

  maximum of thirty days based on the Disputed Invoices’ pack out dates set forth on debtor’s

  Exhibit 1. Cf. In re Atlanta Egg & Produce, Inc., 321 B.R. 746 (N.D. Ga. 2005) (finding that sellers

  preserved their PACA trust benefits via statutory invoice notice where no oral or written regarding

  payment terms existed and invoices did not list a payment term). In this case, the November 20,

  2017 payment term clearly exceeds the thirty day maximum imposed by the relevant regulations,

  such that it invalidates the PACA eligibility of the Disputed Invoices in question.



                                                   10
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               1111
                                                                                  of
                                      of12
                                         12


          Although not exactly aligned, the facts and finding in Belair Produce Co., Inc. v. Mixt

  Greens Inc., No. ELH-12-299, 2012 WL 5199421 (D. Md. Oct. 18, 2012) are instructive. In

  Belair, the court found that the parties had entered into a written agreement to modify the payment

  term to thirty days but included the notation “10 Day EOM” on its invoices. Because there was a

  pre-transaction written agreement to modify the terms that were not included on the invoice, the

  court found that the seller had lost the protection of the PACA trust. See also Overton Distributors,

  Inc. v. Heritage Bank, 340 F.3d 361 (6th Cir. 2003) (seller included a 40-day payment term on its

  invoices and therefore failed to preserve PACA trust benefits). The Belair court further explained

  that “even if there had not been an agreement to a different payment term . . . the inclusion of . . .

  the 10 Day [end of month] term, by itself, violated PACA and deprived Belair of trust protection.”

  Id. at 6.

              In this case, there was no written agreement to alter the payment terms. Rather, only an

  oral agreement to a 30-day payment term existed between the parties. However, this 30-day term

  clearly and directly conflicts with the “Net Due November 20, 2017” term listed on the invoices

  in question. The fact that the agreement between the parties to extend the payment term to thirty

  days was oral, rather than written, should not change the outcome. Id. Where parties’ agreed-upon

  payment terms and listed invoice payment terms conflict, and when those payment terms exceed

  the 30-day maximum, PACA trust eligibility is invalidated. 7 U.S.C. § 499e(c)(3).


                                             CONCLUSION

          For the reasons stated above, the Objection of the debtor to the PACA claim of Scott Farms

  is ALLOWED. Scott Farms shall have an allowed PACA claim in the amount of $39,000, subject




                                                    11
Case
Case 18-00284-5-SWH
     18-00284-5-SWH Doc
                    Doc 650
                        673-1Filed
                                Filed
                                    09/28/18
                                      10/11/18Entered
                                                Entered
                                                      09/28/18
                                                        10/11/18
                                                               16:48:15
                                                                 15:20:05 Page
                                                                            Page
                                                                               1212
                                                                                  of
                                      of12
                                         12


  to a setoff by the debtor in the amount of $33,184. Scott Farms shall also have an allowed general

  unsecured claim in the amount of $116,398.

                                      END OF DOCUMENT




                                                 12
